Case 1:18-cv-00002-JNP-DBP Document 78 Filed 09/21/20 PageID.2435 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


  CYNTHIA STELLA, and the ESTATE OF
  HEATHER MILLER,                                      MEMORANDUM DECISION AND
                                                      ORDER DENYING DAVIS COUNTY,
                          Plaintiffs,                   UTAH’S MOTION TO AMEND
  v.                                                           JUDGMENT

  DAVIS COUNTY, and MAVIN ANDERSON,                            Case No. 1:18-CV-002

                          Defendants.                        District Judge Jill N. Parrish



         Plaintiff Cynthia Stella (“Stella”) brought this lawsuit on behalf of her deceased daughter

 Heather Miller (“Miller”), who died while in the custody of the Davis County Jail. Plaintiffs filed

 a Motion for Partial Summary Judgment, asking the court to grant judgment in their favor on their

 two federal claims brought under 42 U.S.C. § 1983, which assert violations of Miller’s Eighth

 and/or Fourteenth Amendment rights. ECF No. 31. Defendants Davis County, Sheriff Todd

 Richardson (“Richardson”), Nurse Mavin Anderson (“Anderson”), and Nurse James Ondricek

 (“Ondricek”) (collectively, “Defendants”) opposed the motion and filed a Cross-Motion for Partial

 Summary Judgment. ECF No. 42. Defendants argued that they were entitled to summary judgment

 on Plaintiffs’ federal claims because of qualified immunity and the lack of an underlying

 constitutional violation, and moved the court to decline to exercise supplemental jurisdiction over

 Plaintiffs’ state law claims. Id.

         On September 23, 2019, the court issued an order denying Plaintiffs’ Motion for Partial

 Summary Judgment and granting in part and denying in part Defendants’ Motion for Partial

 Summary Judgment. Stella v. Davis Cty., No. 1:18-CV-002, 2019 WL 4601611 (D. Utah Sept. 23,

 2019). Specifically, the court (1) denied summary judgment for Defendant Anderson because he



                                                  1
Case 1:18-cv-00002-JNP-DBP Document 78 Filed 09/21/20 PageID.2436 Page 2 of 9




 was not entitled to qualified immunity, (2) granted summary judgment for Defendants Ondricek

 and Richardson because they were entitled to qualified immunity, (3) denied summary judgement

 for Defendant Davis County because municipalities are not protected by qualified immunity, (4)

 dismissed Plaintiffs’ claims for punitive damages, and (5) exercised jurisdiction over Plaintiffs’

 state law claims. See id. at *18. The facts of this case are more fully set forth in that order. See id.

 at *1–7.

         Before the court is Davis County’s Motion to Amend Judgment (the “Motion”) under

 Federal Rule of Civil Procedure 59(e) (“Rule 59(e)”). 1 ECF No. 61. Davis County asks the court

 to amend the portion of its prior ruling denying it summary judgment. Id at 3. It argues that the

 same findings of fact and application of the law that warranted a grant of summary judgment for

 Defendants Ondricek and Richardson on the basis of qualified immunity also compel summary

 judgment for Davis County on Plaintiffs’ municipal liability claim. Id. at 5–6. Plaintiffs oppose

 the Motion, arguing that Rule 59(e) does not allow for relief on the basis of arguments not

 previously raised on summary judgment. Plaintiffs further assert that Davis County is wrong on

 the merits. ECF No. 63 at 3. The court denies Davis County’s Motion because the applicable facts,

 law, and reasoning that warranted summary judgment for Ondricek and Richardson are not the

 same as the facts, law, and reasoning applicable to Plaintiffs’ municipal liability claims against

 Davis County. Therefore, the court will not amend its prior order.

                                   I.    STANDARD OF REVIEW

       Davis County moves to amend the court’s prior order under Rule 59(e) of the Federal Rules

 of Civil Procedure. But motions under Rule 59 are only appropriate where there has been a final


 1
  As explained below, a motion under rule 59(e) is inappropriate where final judgment has not been
 entered. The court does, however, have general discretion to review and revise interlocutory orders. See
 Wagoner v. Wagoner, 938 F.2d 1120, 1122 n.1 (10th Cir. 1991).


                                                     2
Case 1:18-cv-00002-JNP-DBP Document 78 Filed 09/21/20 PageID.2437 Page 3 of 9




 judgment. The denial of Davis County’s Motion for Partial Summary Judgment was not a final

 judgment. Rather, it was an interlocutory order. Thus, the court construes Davis County’s motion

 as “an interlocutory motion invoking [this court’s] general discretionary authority to review and

 revise interlocutory rulings prior to the entry of final judgment.” Wagoner v. Wagoner, 938 F.2d

 1120, 1122 n.1 (10th Cir. 1991).

        Summary judgment is proper “if the movant shows that there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

 56(a). “A fact is material if, under the governing law, it could have an effect on the outcome of the

 lawsuit. A dispute over a material fact is genuine if a rational jury could find in favor of the

 nonmoving party on the evidence presented.” Schneider v. City of Grand Junction Police Dep’t,

 717 F.3d 760, 767 (10th Cir. 2013) (quotations omitted). “At the summary judgment stage, the

 judge’s function is not to weigh the evidence and determine the truth of the matter.” Concrete

 Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir. 1994). “Nonetheless,

 ‘[w]here the record taken as a whole could not lead a rational trier of fact to find for the nonmoving

 party,’ summary judgment in favor of the moving party is proper.” Id. (alteration in

 original) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

                                          II.   ANALYSIS

      Davis County argues that it is entitled to summary judgment “based on the[] same undisputed

 facts, the law, the arguments proffered by [Defendants] and the Court’s decision with respect to

 Richardson and Ondricek.” ECF No. 61 at 5–6. The court rejects this argument because (1) the

 court granted summary judgment for Richardson and Ondricek on the basis of qualified immunity,

 which is inapplicable to Davis County; (2) the standards of liability for individual defendants in

 Section 1983 cases, such as Richardson and Ondricek, are not the same as the standards applicable



                                                   3
Case 1:18-cv-00002-JNP-DBP Document 78 Filed 09/21/20 PageID.2438 Page 4 of 9




 to county defendants on a municipal liability claim; and (3) the court has already ruled (and here

 reinforces) that there remain disputed issues of material fact concerning Davis County’s municipal

 liability.

       First, as the court observed in its prior order, see Stella, 2019 WL 4601611, at *18,

 Defendants argued in their Motion for Partial Summary Judgment that “Davis County and Sheriff

 Richardson are entitled to qualified immunity because Plaintiffs have failed to demonstrate that

 the County’s policies, or lack thereof, directly caused Miller’s death,” ECF No. 42 at 10 (emphasis

 added). But Davis County is not entitled to qualified immunity because qualified immunity is

 unavailable to municipalities. See Owen v. City of Independence, 445 U.S. 622, 657 (1980). The

 court granted summary judgment in favor of Richardson and Ondricek based on their entitlement

 to qualified immunity. See Stella, 2019 WL 4601611, at *18. Therefore, that ruling is inapplicable

 to Davis County.

       Second, Davis County is incorrect that the applicable law for determining whether

 Richardson and Ondricek violated Plaintiffs’ constitutional rights is the same as the applicable law

 for determining whether Davis County has done so. The cause of action created by Section 1983

 may be exercised only against a “person who . . . causes to be subjected, any citizen of the United

 States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or

 immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The Supreme Court has

 interpreted the word “person” broadly, and certain municipalities, including counties, are

 considered persons for purposes of Section 1983 liability. See Monell v. Dep’t of Soc. Servs., 436

 U.S. 658, 690 (1978). A municipality is subject to liability for the constitutional violations of its

 employees if the municipality had a “policy or custom” that caused the violation. Id. at 694. Such

 a policy or custom may be written or unwritten, and even a single decision by a municipal




                                                   4
Case 1:18-cv-00002-JNP-DBP Document 78 Filed 09/21/20 PageID.2439 Page 5 of 9




 policymaker or single instance of unconstitutional conduct may represent a policy for purposes of

 municipal liability. See Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986); see also Carr

 v. Castle, 337 F.3d 1221, 1229 (10th Cir. 2003) (stating that even “a single incident of [a violation

 of constitutional rights] can establish the existence of an inadequate training program if there is

 some other evidence of the program’s inadequacy” (citation omitted)). But a municipality may not

 be held liable under Section 1983 “solely because it employs a tortfeasor.” Bd. of County Comm’rs

 v. Brown, 520 U.S. 397, 403 (1997) (citing Monell, 436 U.S. at 691).

         A municipality may be liable not just for its actions, but also for its failure to act in certain

 circumstances. For example, “there are limited circumstances in which an allegation of a ‘failure

 to train’ can be the basis for liability” for a municipality under Section 1983. City of Canton, Ohio

 v. Harris, 489 U.S. 378, 387 (1989). Similarly, the Tenth Circuit has recognized a Section 1983

 cause of action against a municipality if it “has actual or constructive notice that its action or failure

 to act is substantially certain to result in a constitutional violation, and it consciously or deliberately

 chooses to disregard the risk of harm.” Barney v. Pulsipher, 143 F.3d 1299, 1307–08 (10th Cir.

 1998) (citing Brown, 520 U.S. at 407). Such a “failure to act” that would expose the municipality

 to liability can include failing to establish a policy to prevent a pattern or obvious risk of

 constitutional violations by its employees. See id. at 1308; see also id. at 1309 n.8 (recognizing a

 cause of action if a municipality “fail[s] to adopt various policies to adequately protect” a class of

 persons). Multiple circuit courts have explicitly recognized a failure-to-adopt-a-policy cause of

 action for municipal liability. 2 As the Ninth Circuit summarized:



 2
   See, e.g., Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 585 (3d Cir. 2003) (recognizing
 municipal liability cause of action for failure to enact a policy); Porter v. Epps, 659 F.3d 440, 446
 (5th Cir. 2011) (same); Jackson v. City of Cleveland, 925 F.3d 793, 828 (6th Cir. 2019) (same);
 Szabla v. City of Brooklyn Park, Minnesota, 486 F.3d 385, 390 (8th Cir. 2007) (en banc) (same);
 Oviatt ex rel. Waugh v. Pearce, 954 F.2d 1470, 1477 (9th Cir. 1992) (same). Moreover, as the


                                                     5
Case 1:18-cv-00002-JNP-DBP Document 78 Filed 09/21/20 PageID.2440 Page 6 of 9




                [A] plaintiff can allege that through its omissions the municipality
                is responsible for a constitutional violation committed by one of its
                employees, even though the municipality’s policies were facially
                constitutional, the municipality did not direct the employee to take
                the unconstitutional action, and the municipality did not have the
                state of mind required to prove the underlying violation.

 Gibson v. Cty. of Washoe, Nev., 290 F.3d 1175, 1186 (9th Cir. 2002) (emphasis in original) (citing

 Canton, 489 U.S. at 387–89), overruled on other grounds by Castro v. Cty. of Los Angeles, 833

 F.3d 1060 (9th Cir. 2016).

        To prove that a municipality’s failure to enact a policy is grounds for liability, plaintiffs

 must demonstrate that the county’s omission amounts to “deliberate indifference . . . [to] a known

 or obvious” risk of violations to their constitutional rights. Brown, 520 U.S. at 410 (citing Canton,

 489 U.S. at 388). A municipality may be found deliberately indifferent “absent a pattern of

 unconstitutional behavior if a violation of federal rights is a ‘highly predictable’ or ‘plainly

 obvious’ consequence of a municipality's action or inaction . . . thus presenting an obvious

 potential for constitutional violations.” Barney, 143 F.3d at 1307–08 (citing Brown, 520 U.S. at

 409, and Canton, 489 U.S. at 390 & n.10). Stated differently, the need for a municipality to have

 a policy in the face of a high risk of constitutional violations “can be said to be ‘so obvious,’ that

 failure to [adopt a policy] could properly be characterized as ‘deliberate indifference’ to

 constitutional rights.” See Canton, 489 U.S. at 390.

        According to Davis County, because the court granted qualified immunity to Richardson

 and Ondricek after finding that they did not act with deliberate indifference, the court must also

 hold that Davis County was not deliberately indifferent and grant summary judgment in its favor.



 Sixth Circuit has observed, “the harm alleged and the analysis required under the failure-to-train
 theory [of municipal liability] are functionally indistinguishable from the harm [the plaintiffs]
 allege and the analysis [applied] . . . under the failure-to-adopt-a-policy theory.” Jackson, 925 F.3d
 at 828.


                                                   6
Case 1:18-cv-00002-JNP-DBP Document 78 Filed 09/21/20 PageID.2441 Page 7 of 9




 ECF No. 61 at 5–6. But Davis County misapprehends the standard for municipal liability claims.

 Although the standard of individual liability for Richardson and Ondricek uses the same phrase as

 the standard of municipal liability for Davis County—“deliberate indifference”—the phrase has

 two different meanings in the two different contexts. As the Tenth Circuit has observed:

                [A] finding of “deliberate indifference” is also required to hold
                prison officials liable for violating inmates’ Eighth Amendment
                right to humane conditions of confinement. Deliberate indifference,
                however, is defined differently for Eighth Amendment and
                municipal liability purposes. In the prison conditions context,
                deliberate indifference is a subjective standard requiring actual
                knowledge of a risk by the official. In the municipal liability context,
                deliberate indifference is an objective standard which is satisfied if
                the risk is so obvious that the official should have known of it.

 Barney, 143 F.3d at 1307 n.5 (citing Farmer v. Brennan, 511 U.S. 825, 840–42 (1994)). Thus, the

 court held that Richardson and Ondricek were not subjectively deliberately indifferent because the

 court ruled that neither Richardson nor Ondricek “deliberately ignored a substantial risk to inmates

 . . . or knowingly created a substantial risk of constitutional injury.” Stella, 2019 WL 4601611, at

 *15 (citing Tafoya v. Salazar, 516 F.3d 912, 916 (10th Cir. 2008), and Schneider, 717 F.3d at 769).

 But this holding has no bearing on whether Davis County’s inaction met the objective standard for

 deliberate indifference to a “highly predictable” or “plainly obvious” risk of violating the

 Plaintiffs’ constitutional rights. See Barney, 143 F.3d at 1307–08. In fact, the court’s prior decision

 explained that “the ‘constructive notice’ or ‘objective’ test applicable to municipalities does not

 apply to individual defendants,” such as Richardson and Ondricek. Stella, 2019 WL 4601611, at

 *14. Therefore, Davis County is incorrect that the “same undisputed facts, the law, the arguments

 . . . and the Court’s decision with respect to Richardson and Ondricek,” see ECF No. 61 at 5,

 compel a grant of summary judgment in favor of Davis County on Plaintiffs’ municipal liability

 cause of action.




                                                   7
Case 1:18-cv-00002-JNP-DBP Document 78 Filed 09/21/20 PageID.2442 Page 8 of 9




        Third, the court has already determined that there are genuine disputes of material fact

 concerning Plaintiffs’ municipal liability claim, which preclude entering summary judgment for

 or against Davis County. Summary judgment may only be granted in favor of Davis County “if

 the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” FED. R. CIV. P. 56(a). “[D]isputes over facts that might affect the

 outcome of the suit under the governing law will properly preclude the entry of summary

 judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover, the question of

 “[w]hether a local government has displayed a policy of deliberate indifference to the

 constitutional rights of its citizens is generally a jury question.” Gibson, 290 F.3d at 1194–95; see

 also Olsen v. Layton Hills Mall, 312 F.3d 1304, 1320 (10th Cir. 2002) (finding that “[d]eliberate

 indifference . . . is a question for the jury” concerning a municipal liability claim involving Davis

 County’s alleged failure to train); Natale, 318 F.3d at 584–85 (leaving for the jury to decide

 whether a county jail’s “failure to establish a policy to address the immediate medication needs of

 inmates with serious medical conditions creates a risk that is sufficiently obvious as to constitute

 deliberate indifference to those inmates’ medical needs”).

      In denying Plaintiffs’ Motion for Partial Summary Judgment against Davis County, the court

 has already ruled that there are “disputed issues of material fact” concerning Davis County’s

 municipal liability. See Stella, 2019 WL 4601611, at *18. A reasonable jury could find that Davis

 County’s failure to enact a policy to ensure that jail nurses and staff have the essential training,

 tools, preparation, and authority to respond to the recurring medical needs of inmates who have

 medical emergencies after falling from their bunks—which the court found occurs “about once a

 month,” see id. at *14—constitutes deliberate indifference to an obvious risk of constitutional

 violations and caused the alleged constitutional harm to Plaintiffs. See, e.g., Farmer, 511 U.S. at




                                                  8
Case 1:18-cv-00002-JNP-DBP Document 78 Filed 09/21/20 PageID.2443 Page 9 of 9




 836; Canton, 489 U.S. at 390; Brown, 520 U.S. at 409. Thus, there remain disputed issues of

 material fact that preclude the entry of summary judgment for Davis County.

                                         III. ORDER

        For the foregoing reasons, the court DENIES Davis County’s Motion to Amend the court’s

 interlocutory order denying summary judgment.



        Signed September 21, 2020

                                            BY THE COURT:




                                            ____________________________
                                            Jill N. Parrish
                                            United States District Court Judge




                                               9
